Citation Nr: 0738611	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for nerve damage of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from April 1993 to January 
2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for nerve 
damage of the right foot associated with traumatic arthritis 
of the right ankle and assigned a noncompensable disability 
rating.

In August 2004 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Montgomery, 
Alabama.  The transcript of that hearing is included in the 
record.

In a decision dated May 11, 2006, the Board granted an 
initial disability rating of 10 percent for nerve damage of 
the right foot.  That decision, which was based on all of the 
evidence of record at that time, is final.  38 C.F.R. § 
20.1100.

The May 2006 Board decision also included remand for issuance 
to the veteran of notice in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Said notice was duly 
dispatched on May 23, 2006, but was returned as 
undeliverable.  Review of VA system records shows that the 
veteran's address apparently changed around the time that the 
May 23, 2006, letter was dispatched.  

The Court has held that remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  The case must therefore be returned for 
issuance of notice to the veteran in compliance with the 
Board's May 2006 remand.  Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:



1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that complies with 
Dingess/Hartman and includes an 
explanation as to the information or 
evidence needed to establish a rating in 
excess of 10 percent for the right foot 
disability and an effective date for the 
claim on appeal.  See Dingess/Hartman.  
In that notice, the veteran should also 
be asked to notify the RO in writing if 
he does not wish to pursue the matter of 
entitlement to a disability evaluation in 
excess of 10 percent for nerve damage of 
the right foot.  

2.  If the veteran wishes to pursue the 
issue, the RO should readjudicate the 
claim on appeal (entitlement to a 
rating in excess of 10 percent for 
service-connected nerve damage of the 
right foot, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision is 
adverse to the veteran, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable period 
of time within which to respond 
thereto.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



